Mason, J.,
delivered the opinion of the court.
This court does not feel itself at liberty in determining a case like the present, to look beyond the agreed statement of facts for the questions submitted for our adjudication. The only question submitted to us by the statement of facts in the present case is, whether the act of 1847, chap. 201, sec. 6, is an infraction of the compact between the United States and the State of Maryland, contained in the act of 1831, chap. 85?
The court are of opinion, that inasmuch as the conditions of the-bond, provided for by the compact of 1831, are altered and enlarged by the act of 1847, that, therefore, the said last named act is an infringement of the compact, and, to that extent, is void and inoperative. The court therefore declare, “that the superintendent is not personally liable on his bond for claims against the said road, whether he has funds in his hand;* of the said road or not.”
The court desire to express no opinion as to the personal and individual liability of the superintendent, independent of his bond, in any case where he may transgress the bounds of his duty, in contracting debts not particularly authorised by the compact of 1831..

Judgment reversed.